Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2011/0214987) in view of Suzuki (US 2003/0116849) and Joyce (US 6,309,556).
Regarding claim 1, Holcomb teaches a Ti-Nb alloy sputtering target having a composition consisting of Nb in an amount of 0.1 to 30 at%, the remainder being Ti and unavoidable impurities [0020], and an oxygen content of the Ti Nb alloy sputtering target is 400 wtppm or less [0023]. 
Holcomb does not teach a variation in the oxygen content is within 18%.
Suzuki directed to a Ti-Al alloy target teaches a variation in the oxygen content is within 18% (pg. 6. Table 1).  Suzuki discloses that limiting variation in the oxygen content allow the epitaxial growth property, the oxidation resistance of the film to be enhanced over the entire film with good reproducibility [0040]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the variation in oxygen of the target of Holcomb by providing a variation in the oxygen content is within 18%, as taught by Suzuki, because it would reduce dust generation during sputtering and deposition of films with enhanced properties [0016] and because that limiting variation in the oxygen content allow the epitaxial growth property, the oxidation resistance of the film to be enhanced over the entire film with good reproducibility [0040]. 
Holcomb does not explicitly teach a surface roughness. 
Joyce is directed to finishing the sputtering surface of a titanium alloy sputtering target of about 10 to 30 microinches which falls within Applicant’s required range of 0.4 – 1.0 microns (15.74-39.27 microinches) because it would provide good film uniformity, low particle counts and significantly reduced burn in time requirements (col. 1, ln. 65-col. 2, ln. 5). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface roughness of the target of Holcomb by providing a surface roughness Ra of the Ti-Nb alloy sputtering target of 0.4 to 1.0 um, as taught by Joyce, because it would provide good film uniformity, low particle counts and significantly reduced burn in time requirements (col. 1, ln. 65-col. 2, ln. 5). 
Claim 1 requires the level of oxygen variation to be calculated by dividing the difference between a maximum value of sampled locations and a minimum value of sampled locations by the mean value of sampled locations.  The Examiner takes the position that this calculation is an optimization of a result effective variable (variation of oxygen).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
The prior art teaches that oxygen variation over the sputtering target will effect the properties of the deposited film.  See [0040] of Suzuki  The Examiner finds that prior art Suzuki desires a low oxygen variation in its sputtering target and while it does not calculate the variation in oxygen content over the surface of its sputtering target the same way as required by claim 1 it sets out the importance of this value to be within 30%.  Table 1 provides examples that approach 9 %.  Therefore the Examiner takes the position that limiting the oxygen variation over the sputtering target would be obvious and advantageous to one of ordinary skill in the art in light of Suzuki It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 14, Holcomb teaches a purity is 4N or higher [0023] 
Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2011/0214987) in view of Fujioka (JP 2003-171759). 
Regarding claim 3, Holcomb teaches a Ti-Nb sputtering target having a composition consisting of Nb in an amount of 0.1 to 30 at%, 
and the remainder being Ti and unavoidable impurities, an oxygen content is 400 wtppm or less [0023]. 
Holcomb does not teach a Vicker's hardness is 400 Hv or less, and a variation in the Vicker's hardness is within 10%.  
Fujioka directed to a niobium target teaches a Vicker's hardness is 150 or greater (Table 2).  Fujioka also teaches that forging in two or more directions reduce the variation in hardness.  It teaches a variation in the Vicker's hardness is within 10% ([0076], Abstract).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardness of the target of Holcomb by providing a Vicker's hardness is between 150 - 400 Hv, and a variation in the Vicker's hardness is within 10%, as taught by Fujioka, because it would reduce the occurrence of abnormal discharge at the time of sputtering increasing the yield of production (Abstract).  
Claim 3 requires the level of variation of a Vicker’s hardness to be calculated by dividing the difference between a maximum value of sampled locations and a minimum value of sampled locations by the mean value of sampled locations.  The Examiner takes the position that this calculation is an optimization of a result effective variable (variation of hardness).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
The prior art teaches that hardness the sputtering target will effect the ability of the target to be sputtered by reducing abnormal discharge.  See Abstract of Fujioka. The Examiner finds that prior art Fujioka desires a low hardness variation in its sputtering target and while it does not calculate the variation in the same way as required by claim 1 it sets out the importance of this value to be within 30%.  Table 2 provides examples that approach 5 %.  Therefore the Examiner takes the position that limiting the hardness variation over the sputtering target would be obvious and advantageous to one of ordinary skill in the art in light of Fujioka since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 11, Holcomb teaches a purity is 4N or higher [0023].  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb and Fujioka as applied to claims 3 and 11 above in view of Michaluk (US 6,893,513). 
Regarding claims 12 and 13, Holcomb teaches forming the sputtering target by vacuum arc melting tantalum or ti-nb alloy but is silent as to the density of the ingot. 
Michaluk teaches vacuum arc melting tantalum produces a fully dense malleable target. As Holcomb teaches vacuum arc melting to produce an ingot the Examiner takes the position that fully dense sputtering target would be created by the method of Holcomb and Michaluk.  Therefore Michaluk teaches a sputtering target has a relative density is 99.9% or higher (fully dense, col. 4, ln. 45). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering target of Holcomb by providing the sputtering target has a relative density of 99.9% or higher, as taught by Michaluk because it would produce a fine grain structure and uniform texture (col. 2, ln. 18). 
Claims 15 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holcomb and Suzuki and Joyce as applied to claims 1 and 14 in view of Michaluk (US 6,893,513). 
Regarding claims 15 and 16, Holcomb teaches forming the sputtering target by vacuum arc melting tantalum or ti-nb alloy but is silent as to the density of the ingot. 
Michaluk teaches vacuum arc melting tantalum produces a fully dense malleable target. As Holcomb teaches vacuum arc melting to produce an ingot the Examiner takes the position that fully dense sputtering target would be created by the method of Holcomb and Michaluk.  Therefore Michaluk teaches a sputtering target has a relative density is 99.9% or higher (fully dense, col. 4, ln. 45). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering target of Holcomb by providing the sputtering target has a relative density of 99.9% or higher, as taught by Michaluk because it would produce a fine grain structure and uniform texture (col. 2, ln. 18). 
Allowable Subject Matter
Claims 8, 9 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments filed November 29, 2021 regarding claim 8 are persuasive.  Therefore the rejection is withdrawn.
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered. 
Regarding claims 1, 3, 11 and 14, new grounds of rejection set out above render Applicant’s arguments moot. 
Applicant argues that claims 12, 13, 15 and 16 are allowable for the same reasons as claims 1 and 3 set out above. 
The Examiner disagrees because claims 1 and 3 are not allowable. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J BRAYTON/Primary Examiner, Art Unit 1794